Citation Nr: 1812948	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran had active service from March 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board finds that the issue of entitlement to a TDIU has been raised by the record, and has thus been included on the title page.

The Veteran submitted additional evidence following the March 2016 statement of the case and did not request review by the agency of original jurisdiction (AOJ).  AOJ review is thus waived.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has produced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an increased 70 percent rating for PTSD have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012) 38 C.F.R. § 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under DC 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this case, the Board finds that an increased 70 percent rating for the Veteran's PTSD has been met, but no higher.  Specifically, the Veteran's treating psychiatrist has submitted a Disability Benefits Questionnaire (DBQ) and separate statement, both concluding that the Veteran's PTSD symptoms result in elements contemplated by the 70 percent rating.  The April 2016 DBQ stated that the Veteran's PTSD symptomotology was severe, with impairment to the Veteran's interpersonal and occupational functioning in all domains.  The Veteran had a neglect of personal appearance and hygiene and impaired impulse control, such as unprovoked episodes of violence, as contemplated by the 70 percent rating.  The Board notes that this psychiatrist has treated the Veteran consistently over a number of years, and the notes associated with that treatment demonstrate that the Veteran suffers from severe symptoms such as social isolation, near-continuous depression affecting his ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances.  In June 2014, he reported an inability to go to the pool because he was fearful someone would break in.  He exhibited persistent hypervigilence, irritability, avoidance, and isolation.  In May 2015, the Veteran reported a sleep impairment resulting in about 4 to 5 hours per night of sleep.  He was constantly hypervigilant.  Reading the newspaper would trigger his PTSD symptoms.  On March 2016 VA examination, the Veteran reported that he did not socialize with anyone.  He reported experiencing weekly panic attacks, anxiety, depression, memory loss, flattened affect, and disturbance to motivation and mood.  

The Board notes that the March 2016 VA examiner, as well as the August 2013 and June 2014 VA examiners, concluded that the Veteran's PTSD symptoms met the criteria for a 50 percent rating, or occupational and social impairment with reduced reliability and productivity.  However, given the statements provided by the Veteran's treating psychiatrist paint a more severe disability picture, and because the Veteran displayed on these VA examination symptoms also contemplated by the 70 percent rating, the Board finds that an increased 70 percent rating is warranted.

However, a 100 percent rating for PTSD is not warranted in this case.  Significantly, the Veteran has not been assessed to suffer from total social and occupational impairment by the VA examiners or by his private psychiatrist.  Moreover, he has not exhibited any of the symptoms noted in the 100 percent rating.  There is simply no evidence that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations,  grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  The Veteran's lesser impairment to thought process and communication, isolative behavior, and irritability are accounted for by the 70 percent rating.


ORDER

An increased 70 percent for PTSD is granted.


REMAND

The Board finds that the claim for TDIU has been raised by the record.  In an April 2016 DBQ, it was noted that the Veteran's isolative tendencies and irritability render him unable to obtain or maintain gainful employment.  However, the claim for a TDIU has not been developed.  The record reflects that the Veteran has worked in his family's dry cleaning business and the Veteran's dates of employment in this business are unknown.  Thus, the claim for a TDIU should be developed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran notice as to the elements necessary to substantiate a claim for TDIU; ask that he complete a VA Form 21-8940, Application for TDIU, take all appropriate action to develop the claim accordingly.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


